MEMORANDUM **
In these consolidated petitions for review, Norma Roa, a native and citizen of the Philippines, petitions for review of two orders of the Board of Immigration Appeals, one dismissing her appeal from an immigration judge’s (“IJ”) removal order and the other denying her motion to reopen. We dismiss petition No. 05-75163 and deny petition No. 06-70181.
Roa acknowledges that her due process contention regarding the IJ’s alleged failure to advise her about cancellation of removal was “not technically raised before the BIA.” As this unexhausted claim is procedural in nature, we lack jurisdiction to review it. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (holding that exhaustion is mandatory and jurisdictional under 8 U.S.C. § 1252(d)(1)).
With respect to the denial of Roa’s motion to reopen, we have jurisdiction pursu*615ant to 8 U.S.C. § 1252. Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006) . Roa’s contention that the BIA abused its discretion in denying her motion to reopen is foreclosed by Garcia-Jimenez v. Gonzales, 488 F.3d 1082, 1086 (9th Cir.2007) (“[A]n alien who has received § 212(c) relief — at any time — cannot also receive § 1229b relief.”).
No. 05-75163: PETITION FOR REVIEW DISMISSED.
No. 06-70181: PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.